Case 2:20-cv-02109-PKH Document 1-1 Filed 07/02/20 Page 1 of 29 PagelD #: 4

 

 
 

EXHIBIT ‘
t heey 4 P
IN THE CIRCUIT COURT OF SEBASTIAN COUNTY, ARKAWRA Ds A I: / :
FORT SMITH DISTRICT, CIVIL DIVISION : : Rigg ep & /
3 I. bo a
DAVID CORLEY AND PAULA CORLEY,
GUARDIANS OF THE PERSON AND
ESTATE OF XAVIER BROWN PLAINTIFFS
CW 20-463

VS,
VALLEY BEHAVIORAL HEALTH SYSTEM, LLC
AND ACADIA HEALTHCARE COMPANY, INC. DEFENDANTS

f

COMPLAINT

Comes the Plaintiffs, David Corley and Paul Corley, guardians of the person and estate of Xavier
Brown, by and through their attorneys, The Marcus Vaden Law Firm, and Mark J. Johnson, P.A., and for
their voll herein alleges and states: |

1. | Plaintiffs are residents of Logan County, Atkanses and guardians of the person and estate ;
of Xavier Brown prarsuant " an order of the Logan Sounty Probate Court.

2. That ithe Defendant, Valley Behavioral Health System, LLC, is a foreign limited liability
company that does business in Fort Smith, Arkansas under the name of Valley Behavioral Health. It

provides medical services at such location. The Defendant, Acadia HealthCare Company, Inc., is a
. \ : : 2

. foreign corporation that does business in Fort Smith, Arkansas, operating the facility known as Valley.
Behavioral health in a joint operation or a joint enterprise with Valley Behavioral Health Systems, LLC.
3, That Xavier Brown is an individual who was institutionalized at, receiving treatment at, .
and residing at Valley Behavioral Health Systems, LLC in Fort Smith, Arkansas at the time of the events
giving rise to this cause of action. That given the nature and extent of the said Xavier Brown’s
dixabalities, the Defendants, Valley Behavioral Health System, LLC and Acadia Healthcare Company,

Inc. were obligated to treat Xavier Brown and to keep him safe from himself and to ensure that because of
Case 2:20-cv-02109-PKH Document 1-1 Filed 07/02/20 Page 2 of 29 PagelD #: 5

his mental sist and condition, he did not cause harm to himself a any other party which could result in
civil, tical. eet liability or other penalty to him.

4. Venue is proper in this county and district and the actions complained of herein occurred
in the Fort Smith District of Sebastian County, Arkansas. The need to maintain satisfactory supervision
over Plaintiffs’ ward occurred in the Fort Smith District of Sebastian County. That further, this court has
jurisdiction over the subject matter hereof.

a. That the Defendants, Valley Behavioral Health Systems, LLC and Acadia HealthCare
Company, Inc., provide mental health services, operate as a psychiatric hospital and a facility to treat
adolescents whose behavior in public is potentially harmful, violent, and inappropriate to ectaes ani to
themselves, and advertises that they offer the highest quality treatment in the area and that they provide a
safe structure where individuals can focus on healing themselves and working through their issues. That
| “the goal of heDefendinis is to provide the individuals the tools and knowledge they need to live a Sees,
healthy life. That as such, these Defeadiats owed to Xavier Brown, the duty to provide care and
treatment so that said Xavier Brown did not harm himself, cause himself unnecessary legal liability, and
* to protect fien Foie harming any other third party given his limited intellectual functioning and
psychiatric problems.

6. . That Valley Behavioral Health Systems, LLC and Acadia HealthCare Company, Inc. . |
became aware, or should have known, dat Mevier Brown had serious mental health issues that caused
him to act out in an inappropriate way, which acting out would cause Xavier Brown to manifest conduct
which would not be in ty best interest and which could result in legal charges, or in him acting in such a
way that would harm himself personally, through no fault of his own, and only resulting and due to his
severe and extreme mental disability.

7. That Area Agency on Aging of Western Arkansas, Inc. provided transportation ieneaee
for patients of Valley Behavioral Health Systems, LLC and Acadia HealthCare, Inc., including Xavier
. Brown. Valley Behevineal Health Systems, LLC and Acadia HealthCare Sosnpaay: Inc. owed a duty or

obligation to Area Agency on Aging of Western Arkansas, Inc. to properly inform it of known and
Case 2:20-cv-02109-PKH Document 1-1 Filed 07/02/20 Page 3 of 29 PagelD #: 6

suspected psychiatric conditions which could cause risks to Xavier Brown or to other clients by Xavier
Brown, through no fault of his own and resulting only because of his limited mental function, and
psychiatric condition. That said obligation to properly inform any third party of any inappropriate or
uncontrollable conduct by the said Xavier Born, would be implied in law, and foreseeable.

8. That said Xavier Brown, had previously exhibited inappropriate conduct, fnoludling: but
not limited to, physical outburst and aggravated inappropriate sexual advances and other self-defacing act,
and the Defendants knew, or should have known, that these self-destructive outbursts were detrimental to
the ward, Xavier Brown. |

9,‘ That on or about the 4" day of March, 2016, sna Agency on Aging of Western
Arkansas, Inc. was transporting passengers for the Defendants, which included Xavier Brown. That
upon information and belief, Xavier Brown exhibited psychotic and inappropriate behavior, thus exposing
him to fel liability, both civilly and criminally. That Xavier Brown has no basic human understanding
as to the inappropriateness of this action, nor understanding of the nature of the inappropriateness of
public self-gratification, all of which the Defendant knew, should have known and should have
anticipated.

10. That Vailey Behavioral Health Systems, LLC and Acadia HealthCare Company, _
owed a duty to Xavier Brown to ensure that Xavier Brown was treated and medicated such that he did not -
pose a risk to the public or to himself, or engage in appropriate conduct which conduct allegedly was
exhibited by him on March 4, 2016, The Defendants violated their own protocol in failing to property
monitor and control Xavier Brown.

| COUNT ONE
NEGLIGENCE — VALLEY BEHAVIORIAL HEALTH SYSTEM, LLC AND
ACADIA HEALTHCARE COMPANY, INC.
11. Plaintiff repeats the allegations set forth in Paragraphs 1-10 above, as if the same were set

forth word for word herein.
Case 2:20-cv-02109-PKH Document 1-1 Filed 07/02/20 Page 4 of 29 PagelD #: 7

13. That Xavier Brown’s mental incapacities, inappropriate social functioning, and’
ag ct sexual aggression were such eat the Defendants, Valley Behavioral Health System, LLC
and Acadia HealthCare Company, Inc. knew or should have known that Xavier Brown posed a severe
threat to himself for a actions and satin out in an inappropriate manner. That Xavier Brown
had engaged in sexually acting out in public and was relying upon the Defendants to protect him against
himself so that he would not incur liability, both civilly or criminally. The Defendants failed to control
Xavier Brown-and to protect him from the actions for which he had no control over himself. That the
Defendants, Valley Behavioral-Health Systems, LLC and Acadia HealthCare Company, Inc., were
~ negligent in not rreating, supervising “ol medicating Xavier Brown so that he did not pose a risk to
7 himself or others; in releasing Mavior Brown on leave on March 4, 2016; in failing to warn management
or supervisors of Area Agency on Aging of Western Arkansas, Inc., of the danger that Xavier Brown
posed to himself and others and to properly inform them of Xavier Brown’s prior actions which, were it
‘not for his mental conditions, soni have been criminal in nature; in failing to — Xavier — from
acting out.in a violent way, which would cause him to incur civil and potential criminal liability, as well
as mental anguish.
13. That such Defendants were further negligent for breaches of the duties set forth in
Paragraphs 1-11 above. |
| 14. That as a direct, proximate and foreseeable reguilt of the negligence of Valley Behavioral
Health System, LLC and Acadia HealthCare Company, Inc., the Plaintiffs, on behalf of Xavier Brown |
have incurred medical bills and expenses and are otherwise entitled to recover damages on his behalf as a
result of the ad Defendants’ failure to properly supervise and control Xavier Brown and for damages for -
future medical bills, past and future emotional harm, past and future pain and suffering, and other

damages in a sum in excess of $75,000.00 excluding interest and costs.

COUNT TWO — BREACH OF CONTRACT
Case 2:20-cv-02109-PKH Document 1-1 Filed 07/02/20 Page 5 of 29 PagelD #: 8

ca

15. Plaintiffs repeat the allegations set forth in Paragraphs 1-14 above, as if the same were set
forth word for word herein.

16. That on information and belief Valley Hichavioral Health System, LLC is a _ with a |
contract with the State of Arkansas and/or the Department-of Human Services of the State of Arkansas.

is That as a recipient of these benefits on behalf of Xavier Brown, Plaintiffs olla notice that”
they reserve the right to bring any cause of action for breach of contract for repayment for the atannRtE

paid to the Defendants, by virtue of the breach of that certain contract or contracts existing between
Defendants and any state agency of the State of Arkansas referenced above.

18. That Valley Behavioral Health System, LLC had a contractual obligation, either
expressed or implied, to treat Xavier Brown in feud & manner that because of this involuntary actions he
did not place himself in a situation that was beyond his ability to control because of his- grave
psychological condition and impaired intellectual functioning. That further, any agreement or contract
between Valley Behavioral Health System, LLC and Area Agency on Aging of Wester Arkansas, Inc.
regarding the transportation of clients would incur to the benefit of Xavier Brown as a third party
beneficiary of said contract or contracts. 7

COUNT THREE —~ OUTRAGE

19. That the Plaintiffs adopt as if set forth herein word for word the allegations in Paragraphs
1-18, |

20. That the actions and inactions of the Defendants, and each of them, were such that sia
Defendants inflicted emotional stress on Xavier Brown or should have recognized that emotional distress-
" was likely to result; that the Defendants’ conduct was extreme, outrageous and utterly unconscionable in

the community; that the Defendants’ actions caused anguish or distress to Xavier Brown; and that the
emotional distress suffered was severe and a type that no person should be expected to endure.
21. That Xavier Brown, through his guardians, should recover damages as the proof may
- show and said damages are more than $75,000.00, exclusive of costs and interest, the amount necessary to

invoke federal court jurisdiction in a diversity case.
Case 2:20-cv-02109-PKH Document 1-1 Filed 07/02/20 Page 6 of 29 PagelD #: 9

WHEREFORE, David Corley and Paula Corley, Guardians of the person and estate of Xavier . -
Bnei, pray that they: recover on behalf of Xavier Brown, through the sachin any and all damages,
as. shown arid alleged absaves that.the Defendants be ordered to pay and in the sum and amount that the. -
proof may show at the trial of this matter, all of which is in excess of the minimal amount necessary to
confer jurisdiction in the United States District Court in a diversity of oo case; that they be
awarded costs and attorhey’s fees, and for any and all other just sai pipes relief.
. Respectfully submitted,

- DAVID CORLEY AND PAULA CORLEY,
GUARDIANS OF THE PERSON AND
- ESTATE OF XAVIER BROWN

“Marcus 1. Vaden, Bar No. 8912
Marcus. Vaden, P.A.
Attorney atLaw . | |

‘P.O, Box 203s

Conway, AR 72033"

Office: (501) 329-8723
mvaden@mareusvaden: com =

Mark J. Johnson, Bar te 2006-200
Mark J, Johnson,.P.A.

Attorney at Law

1727 East Walnut

P.O. Box 311

Paris, AR 72855 _

Office: (479) 847-3002
johnsonlaw3002@gmailicom
Case 2:20-cv-02109-PKH Document 1-1 Filed 07/02/20 Page 7 of 29 PagelD #: 10

THE CIRCUIT COURT OF SEBASTIAN COUNTY, ARKANSAS
FORT SMITH DISTRICT, CIVIL DIVISION
DAVID CORLEY AND PAULA CORLEY, .

GUARDIANS OF ‘THE PERSON AND:
ESTATE OF XAVIER BROWN ” os PLAINTIFFS

- i: / No, 66CV-2020- ALS

VALLEY BEHAVIORAL HEALTH SYSTEM, LLC . “7
AND ACADIA HEALTHCARE COMPANY, INC. ' . DEFENDANT

SUMMONS
THE STATE OF ARKANSAS TO DEFENDANT:

Keith Naples, Agent for Service for
Valley Behavioral Health System 7 4
3352 N. Futrall Road .

; Fayetteville, AR 72703

A lawsuit has been filed against you. The relief demanded is stated in the attached complaint.. Within 30
days after service of this summons on you (not counting the day you received it) — or 60 days if you are .
incarcerated in any jail, penitentiary, or other correctional facility in Arkansas — you must file with the
clerk of this court a written answer to the complaint or a motion under Rule 12 of the Arkansas Rules of
Civil Procedure.

u

The answer or motion must also be served on the plaintiff or plaintiff's attorney, whose name and address
are: , :

MARCUS VADEN,
Attorney at Law
P.O. Box 203 >
Conway, AR 72033

‘If you fail to respond within the applicable time period, judgment by default may be entered against you
- for the relief demanded in the complaint.

Additional Notices Included:

 

- DENORA COOMER, CLERK OF COURT

901 S. “B” Street qa ne
C
Fort Smith, age 2h es + Daceytlensirios

Sysa o Deputy ClekW

  

Date: JUN 0 5 2020 ss,

 

“Tevnayygannl®®
Case 2:20-cv-02109-PKH Documenti1-1 Filed 07/02/20 Page 8 of 29 PagelD #: 11

No. 66CV- 2020-2 This summons is for VALLEY BEHAVIORAL HEALTH SYSTEM
PROOF OF SERVICE

Oon_. [date] I personally delivered the summons and complaint to the defbudant at
[place]; or

 

CL After making my purpose to deliver the summons and complaint clear, on
[date] I left the summons and complaint i in the close-proximity of the defendant by
[describe how the summons and complaint was left] after
he/she refused to receive it when I Ofer it to him/her; or

 

O On [date] I left the summons and complaint with » amember
. of the defendant’s family at least 18 years of age, at_- -___ [address], a place where
the defendant resides; or ‘

 

LJ) On [date] I delivered the summons and complaint to [name of
individual], 2 an agent authorized by appointment or by law to receive service of summons on behalf of
[name of defendant]; or

OOn [date] at [address], where the
defendant maintains an office or other fixed location for the conduct of business, during normal working
_ hours I left fhe summons. and cophnt with

 

[name and job

 

description]; or

C1] Lam the plaintiff or an attorney of record for the plaintiff in a lawsuit, and I served the summons and
- complaint’on the defendant by certified mail, return receipt requested, restricted delivery, as shown. by the
attached signed return receipt.

XO Iam the platutif or attorney of record for the plaintiff in this lawsuit, and I mailed a copy of the
summons.and complaint by first-class mail to the defendant together with two copies of a notice and
. acknowledgment and received the attached notice and acknowledgment form within twenty days after the
date of mailing.

L] Other [specify]:
‘J I was unable to execute service because:

My fee is $
Case 2:20-cv-02109-PKH Documenti1-1 Filed 07/02/20 Page 9 of 29 PagelD #: 12

To be completed if service is by a sheriff or deputy sheriff:

Date: _. SHERIFFOF °. «COUNTY, ARKANSAS

 

By:

 

Printed name, title and badge number
To be completed if service is by a person other than a sheriff or deputy sheriff: -

Date: | _ By:

 

 

' Printed name
Address:

Phone: :

 

Subscribed and sworn to before me this date: -

 

Notary Public - -
My Commission expires:

_ Additional information regarding service or attempted service:

 

 
Case 2:20-cv-02109-PKH Document1-1 Filed 07/02/20 Page 10 of 29 PagelD #: 13

THE CIRCUIT COURT OF SEBASTIAN COUNTY, ARKANSAS
FORT SMITH DISTRICT, CIVIL DIVISION

Se

_ DAVID CORLEY AND PAULA CORLEY,
GUARDIANS OF THE PERSON AND
ESTATE OF XAVIER BROWN , . _ PLAINTIFFS, .

vs. - No. 66CV-2020-446 3

VALLEY BEHAVIORAL HEALTH SYSTEM, LLC :

AND ACADIA HEALTHCARE COMPANY, INC. . DEFENDANT.
SUMMONS

THE STATE OF ARKANSAS TO DEFENDANT:

CT Corporation System, Agent for Service for
ACADIA HEALTHCARE, INC.

300 Montvue Road

Knoxville, TN 37919-5546

A lawsuit has been filed against you. The relief demanded is stated in the attached complaint. Within 30

. days after service of this summons on you (not counting the day you received it) — or 60 days if you are
incarcerated in any jail, penitentiary, or other correctional facility in Arkansas — you must file with the
clerk of this court a written answer to the complaint or a motion under Rule 12 of the Arkansas Rules of
Civil Procedure.

The answer or motion must also be served on the plaintiff or plaintiff's attorney, whose name and address
are:

MARCUS VADEN,
Attorney at Law
P.O. Box 203
Conway, AR 72033

If you fail to respond within the applicable time period, judgment by default may be entered against you
for the relief demanded in'the complaint.

Additional Notices Included:

 

DENORA COOMER, CLERK OF COURT

901S.“B” Street out Co “», CA vet ¢
Fort Smith, AR T2901 “ OK
i iy . Ay,
c

 

. Deputy Clerk)

 

, Date: JUNO 5 +2020

   

Fhavangnante™™
Case 2:20-cv-02109-PKH Document1-1 Filed 07/02/20 Page 11 of 29 PagelD #: 14

No. 66CV- 2020-6. This summons is for ACADIA HEALTHCARE, INC.
PROOF OF SERVICE

OOn_. [date] I personally delivered the summons and complaint to the defendant at
[place]; or

 

C1 After making my purpose to deliver the summons and complaint clear, on
[date] I left the summons and complaint in the close proximity of the defendant by
[describe how the summons and complaint was left] after
he/she refused to receive it when I offered it to him/her, or

 

0 On [date] I left-the summons and complaint with _- , amember
of the defendant’s family at least 18 years of age,-at ‘{address], a place where
the defendant resides; or

 

O On : [date] I delivered the summons and complaint to [name of
individual], an agent authorized by appointment or by law to receive service of summons on behalf of
[name of defendant]; or

O On [date] at [address], where the
defendant maintains an office or other fixed location for the conduct of business, during normal working
hours I left the summons and complaint with

 

[name and job
description]; or

‘C1 Iam the plaintiff or an attorney of record for the plaintiff in a lawsuit, and I served the summons and ~

complaint on the defendant by certified mail, return receipt requested, restricted delivery, as shown by the
attached signed return receipt.

CD lam the plaintiff or attorney of record for the plaintiff in this lawsuit, and I mailed a copy of the
summons and complaint by first-class mail to the defendant together with two copies of a notice and
acknowledgment and received the attached notice and acknowledgment form within twenty days after the
date of mailing.

CL Other [specify]:
LC I was unable to execute service because:

My fee is $
Case 2:20-cv-02109-PKH Document1-1 Filed 07/02/20 Page 12 of 29 PagelD #: 15

To be completed if service is by a sheriff or deputy sheriff:
. .

Date: SHERIFF OF. COUNTY, ARKANSAS

By:

 

 

Printed name, title and badge number

‘ To be completed if service is by a person other than a sheriff or deputy sheriff:

 

 

Date: By:

Printed name
Address:
Phone:

Subscribed and sworn to before me this date: °

 

 

Notary Public
My Commission expires:

Additional information regarding service or attempted service:

 
Case 2:20-cv-02109-PKH Document1-1 Filed 07/02/20 Page 13 of 29 PagelD #: 16

THE CIRCUIT COURT OF SEBASTIAN COUNTY, ARKANSAS
- FORT SMITH DISTRICT, CIVIL DIVISION

WE

DAVID CORLEY AND PAULA CORLEY,
GUARDIANS OF THE PERSON AND :
ESTATE OF XAVIER BROWN PLAINTIFFS

vs. No. 66cv-2020-<Hp

" VALLEY BEHAVIORAL HEALTH SYSTEM, LLC ;
AND ACADIA HEALTHCARE COMPANY, INC, DEFENDANT

SUMMONS
THE STATE OF ARKANSAS TO DEFENDANT:

The Corporation Trust Company, Agent for Service for

ACADIA HEALTHCARE, INC, '
1209 Orange Street

Wilmington, Delaware 19801

A lawsuit has been filed against you. The relief demanded is stated in the attached complaint. Within 30
days after service of this summons on you (not counting the day you received it) — or 60 days if you are
incarcerated in any jail, penitentiary, or other correctional facility in Arkansas —-you must file with the
clerk of this court a written answer to the complaint or a motion.under Rule 12 of the Arkansas Rules of

. Civil Procedure.

The answer of motion must also be served on the plaintiff or plaintiff's attorney, whose name and address
are: :

MARCUS VADEN,
Attorney at Law —

P.O, Box 203
Conway, AR 72033

‘If you fail to respond within the applicable time patted, judgment by default may be entered against yam
for the relief demanded in the complaint.

Additional Notices Included:

 

DENORA COOMER, CLERK OF COURT

oR ay.

iC OUR,

   

 

SS
Deputy Clerk)

Fane ne wante

Date: JUN 0 5. 2020 N\.

 

Haba yqounnntet ™
Case 2:20-cv-02109-PKH Document1-1 Filed 07/02/20 Page 14 of 29 PagelD #: 17

No. 66CV- 2020-4443. ‘This summons is for ACADIA HEALTHCARE, INC,
_ PROOF OF SERVICE

OOn_. [date] I personally delivered the summons and complaint to the defendant at
[place]; or

 

0 After making my purpose to deliver the summons and coniplaint clear, on
[date] I left the summons and complaint in the close proximity of the defendant by
[describe how the summons and complaint was left] after
he/she refused to receive it when I offered it to him/her; or

 

Oo On [date] I left the summons and complaint with , amember
of the defendant’s family at least 18 years of age, at ‘_ [address], a place where
the defendant resides; or

0 On [date] I delivered the summons and complaint to [name of
individual], an agent authorized by appointment or. by law to receive service of summons on behalf of
[name of defendant]; or

1 On ‘Idate] at. [address], where the
defendant maintains an office or other fixed location for the conduct of business, during normal veankng,
_ hours [ left, the summons and complaint with .

 

Faas anid job

 

description]; or

C1 Jam the plaintiff or an attorney of record for the plaintiff in a lawsuit, and I served the summons and

complaint on the defendant by certified mail, return receipt requested, restricted delivery, as shown by the
attached signed return receipt.

CJ am the plaintiff or attorney of record for the plaintiff in this lawsuit, and I mailed a copy of the
summons and complaint by first-class mail to the defendant together with two copies of a notice.and
acknowledgment and received the attached notice and acknowledgment form within twenty days after the
date of mailing.

C1 Other [specify]:
C1 I was unable to execute service because:

My fee is$_
Case 2:20-cv-02109-PKH Document1-1 Filed 07/02/20 Page 15 of 29 PagelD #: 18

To be-completed if service is by a sheriff or deputy sheriff:
Date: - SHERIFFOF: COUNTY, ARKANSAS

By:

 

Printed name, title and badge number

To be completed if service is by a person other than a sheriff or deputy sheriff:

 

 

Date: . . By:

Printed name
Address:
Phone:

' Subscribed and sworn to before me this date:

 

 

Notary Public —
My Commission expires:

Additional information regarding service or attempted service:

 

 
Case 2:20-cv-02109-PKH Document1-1 Filed 07/02/20 Page 16 of 29 PagelD #: 19

IN THE CIRCUIT COURT OF SEBASTIAN COUNTY, ARKANSAS Soc
FORT SMITH DISTRICT, CIVIL a Et)

VI DIVISION FT, Sl Thi vist.
SAW te eee

1 Ju 22 AT ‘C {u
DAVID CORLEY AND PAULA CORLEY, eu i -
GUARDIANS OF THE PERSON AND tail, hob ,
ESTATE OF XAVIER BROWN PLAINTIFFS

VS. ON _ a0-U Fe)

VALLEY BEHAVIORAL HEALTH SYSTEM, LLC
AND ACADIA HEALTHCARE COMPANY, INC. DEFENDANTS

AFFIDAVIT OF SERVICE
I, Marcus Vaden, attorney for Plaintiffs, after being duly sworn, do hereby state under oath as follows:
1. A file-marked copy of the Complaint was served on CT Corporation System., as registered agent
for service for service for ACADIA Healthcare, Inc. via Certified Mail, Return Receipt Requested No. 7018 1830
0001 9017 4954, on June 10, 2020 (See Exhibit “A”) and the Defendant received same on June 15, 2020 as

evidenced by the signature on the returned receipt attached hereto (See Exhibit “B”).

    

2. Further Affiant saith not.
RCUS VADEN (89126)

Attorney for Plaintiffs
P.O. Box 203
Conway, AR 72033
(501) 329-8723

STATE OF ARKANSAS )

COUNTY OF FAULKNER )

SUBSCRIBED AND SWORN to before me, a Notary Public, this 18th day of June, 2020.

otary Public fi
My Commission Expires: Obs bps S

Suu May

LAMARY D. DODG!
eee ay COMMISSION # 12681906

gee "F EXPIRES: September 25, 2025
“abies e Faulkner County
aia par

 
Case 2:20-cv-02109-PKH

Document 1-1 Filed 07/02/20 Page 17 of 29 PagelD #: 20

arCus
aden

Attorney at Law

mvaden@marcusvaden.com

 

Marcus Vaden

Attorney at Law

Judy Rowlett
Paralegal

CT Corporation System
Agent for Service for
ACADIA Healthcare, Inc.
300 Montvue Road
Knoxville, TN 37919-5546

P.O. Box 203 * Conway, Arkansas 72033
600 South German Lane, Suite 102
Conway, Arkansas 72034

www.marcusvadenlaw.com
P; §01.329.8723
F: §01.205.1278

June 10, 2020

Re: David Corley, et al vs. Valley Behavioral Health System, LLC, et al
Sebastian County, Fort Smith District No. 66CV-20-463

Dear Sir or Madam:

Enclosed is a Summons and Complaint filed in the above styled case against ACADIA
HEALTHCARE, INC. Read carefully each word in the Summons and Complaint as it requires your

action, or your attorney’s action, within the prescribed time set out therein.

Pursuant to “Amendments to the Rules of Civil Procedure” entered May 16, 1983, and under
Rule 4(d), (1), (5) and (8), the receipt of this letter has the same legal effect as does the service or delivery
of the enclosed papers by a Deputy Sheriff and you are hereby warned and advised that failure to take
action on your part may result in a default judgment or entry of Orders by the Court adverse to your
interest. You are encouraged strongly to immediately contact counsel of your own choice in order to

protect your interests.

MV/dd

Sincerely,

Wareun Vaden,

Marcus Vaden

Enclosure: Summons and Complaint

CERTIFIED MAIL, RESTRICTED DELIVERY
RETURN RECEIPT REQUESTED

7018 1830 0001 90174954

EXHIBIT

 

 

 

 
Case 2:20-cv-02109-PKH Document1-1 Filed 07/02/20 Page 18 of 29 PagelD #: 21

 
 
   

 

 

 

 

 

 

 

a"
Ln
im
r a
nt Pe woRiaude TH! 9 fo ey
r [Certified Mail Fee qi 332
r | $3.55 (i
- i cpcociata

Extra Si & Faas (chack box, add fee

rg eeaeavonamephanaian $n 0 5
3 (i Retum Receipt (electronic) $66 $)— Postar
oO (Certified Mail Restricted Delwery 3 $f ft—- Here
(Adult Signature Required

= (Adult Signature Restricted Delivery set tt EAN i tf
[1 [Postage
a $1.40 6/10/2020
rf Total Postage and Fees ~

S Os #0 .
eo a0 _
= ee AtAD Pe
ok
a eee EP UE ie nanan en sae ne enn an aeer arn nenn

   

 

 

PS mo Yin Pele degree alone ten ee Nee Cedi
Case 2:20-cv-02109-PKH Document1-1 Filed 07/02/20 Page 19 of 29 PagelD #: 22

 

    
 

@ Complete Items 1, 2, and 3.

 

 

 

@ Print your name and address on the reverse gent
so that we can return the card to you. FD Addressee
§ Attach this card to the back of the mailpiece, B. Received by RRB ZU ZT Pate ot bativery
or on the front if space permits.
1. Article Addressed to: D. Is delivery address different from item 1? 0 Yes

Tt } dD, STeE if YES, enter delivery address below: a] No
Ct CoePoRATI DN SN at

ENT FOR SEFVICE
Aaa pedctHAce / %

 

 

 

 

Boo MoH TVEHE PO
ENDKVILLE, TY 3 a SEY
3. Service Type ( Priority Mail Express®
| (lil C2 Adult Signature O Registered Mail™
C1 Adult Signature Restricted Delivery G Registered Mall Restricted
4 ertified Mall® veer ery
9590 9402 4125 8092 3001 149 Certified Mall Restricted Delivery lum Receptor .

O Collect on Delivery 5 ibs i = a ei

9. Arfinia Number. (iransfer from service label) Ca en Site Contatti 7

  

 

7OL6 4830 ooo1 ‘O01? 4454. — | O insured 2 Resticted Dalvery

PS Form 3811, duly 2015 PSN 7590-02-000-9068 Domestio’Return Receipt :

 
Case 2:20-cv-02109-PKH Document1-1 Filed 07/02/20 Page 20 of 29 PagelD #: 23

EXHIBIT

©

tabbies"

 

IN THE CIRCUIT COURT OF SEBASTIAN COUNTY, ARKANSAS
FORT SMITH DISTRICT
CIVIL DIVISION VI

DAVID CORLEY and PAULA CORLEY, PLAINTIFFS
GUARDIANS OF THE PERSON AND
ESTATE OF XAVIER BROWN

V. CASE NO. CV-20-463

VALLEY BEHAVIORAL HEALTH . DEFENDANTS

SYSTEM, LLC and ACADIA HEALTH

COMPANY, INC.

ANSWER

Comes now the separate Defendant Valley Behavioral Health System, LLC (“Valley”), by
and through its attorneys, Hardin, Jesson & Terry, PLC, and for its Answer to the Plaintiffs’
Complaint, states:

1. The allegations of paragraph 1 of the Complaint are admitted.

2. The allegations of the first two sentences of paragraph 2 of the Complaint are
admitted. The remaining allegations of paragraph 2 of the Complaint are denied.

3. Valley admits that Xavier Brown was attending Valley’s therapeutic day treatment
program. All remaining allegations of paragraph 3 of the Complaint are denied

4, Valley admits that venue and jurisdiction are proper in this court. All remaining

allegations of paragraph 4 of the Complaint are denied
Case 2:20-cv-02109-PKH Document1-1 Filed 07/02/20 Page 21 of 29 PagelD #: 24

5. Valley admits that it provides mental health services. To the extent paragraph 5 of
the Complaint reflects the paraphrasing of advertisements by Plaintiffs’ counsel, Valley states
affirmatively that the advertisements speak for themselves. All remaining allegations of paragraph
5 of the Complaint are denied

6, The allegations of paragraph 6 of the Complaint are denied.

7. Valley admits that the Plaintiffs made independent arrangements with The Area
Agency on Aging of Western Arkansas, Inc., for the transportation of Xavier Brown. All remaining
allegations of paragraph 7 of the Complaint are denied

8. The allegations of paragraph 8 of the Complaint are denied.

o. The allegations of paragraph 9 of the Complaint are denied.

10.‘ The allegations of paragraph 10 of the Complaint are denied.

11. For its response to the allegations of paragraph 11 of the Complaint, Valley adopts
and incorporates by reference paragraphs 1 through 10 above.

12. The allegations of paragraph 12 of the Complaint are denied.

13. The allegations of paragraph 13 of the Complaint are denied.

14.‘ The allegations of paragraph 14 of the Complaint are denied.

15. For its response to the allegations of paragraph 15 of the Complaint, Valley adopts
and incorporates by reference paragraphs | through 14 above.

16. Valley admits that it received Medicaid benefits paid on behalf of Xavier Brown.
All remaining allegations of paragraph 16 of the Complaint are denied.

17. Valley admits that it received Medicaid benefits paid on behalf of Xavier Brown.
All remaining allegations of paragraph 17 of the Complaint are denied.

18. The allegations of paragraph 18 of the Complaint are denied.
Case 2:20-cv-02109-PKH Document1-1 Filed 07/02/20 Page 22 of 29 PagelD #: 25

19. For its response to the allegations of paragraph 19 of the Complaint, Valley adopts
and incorporates by reference paragraphs 1 through 18 above. |

20. The allegations of paragraph 20 of the Complaint are denied.

21. The allegations of paragraph 21 of the Complaint are denied.

22. Valley denies all allegations and averments contained in the WHEREFORE or
Prayer for Relief clause of the Complaint and denies that Plaintiffs are entitled to any relief.

23. Pleading further and in the affirmative, Valley asserts and alleges that the negligent
or intentional acts of Xavier Brown were the proximate cause of the damages claimed by the
Plaintiffs in this proceeding, and that Plaintiffs are therefore barred from any recovery.

24. Valley denies that Plaintiffs are entitled to any damages.

25. Valley denies all allegations contained in the Complaint not specifically admitted
herein.

26. Pleading further, and in the affirmative, Valley asserts the defenses of intervening
cause, lack of standing, privity, and negligent or intentional acts of third parties over whom Valley
exercised no dominion or control as complete and/or partial bars to any recovery by the Plaintiffs
herein.

27. Valley affirmatively asserts that the claims against it fail to state a cause of action
upon which relief can be granted and that the Complaint should be dismissed as a matter of law.

28. Valley affirmatively asserts that the Plaintiffs have failed to allege facts against it
and all claims should be dismissed pursuant to Rule 12(b)(6) of the Rules of Civil Procedure.

29. Pleading further and in the affirmative, and in accordance with the requirements of
Rule 9(h) of the Arkansas Rules of Civil Procedure, Valley asserts and alleges that Xavier Brown

and Area Agency on Aging of Western Arkansas, Inc., its agents, servants, and employees,
Case 2:20-cv-02109-PKH Document1-1 Filed 07/02/20 Page 23 of 29 PagelD #: 26

specifically including, but not limited to, Jordan Byrd, are non-parties to whom fault can be
allocated, and hereby gives notice that it will seek to allocate fault to the foregoing parties. The
factual basis showing that the foregoing parties are at fault for the claims asserted by the Plaintiffs
in this proceeding are set forth in detail in the Cross Complaint filed by the Plaintiffs in Case No.
CV-16-551.

30. —‘- Valley affirmatively asserts that the Complaint fails to comply with the requirements
of Rule 10(d) of the Arkansas Rules of Civil Procedure and must therefore be dismissed.

WHEREFORE, the Defendant Valley Behavioral Health System, LLC, prays that the
Complaint of David Corley and Paula Corley, Guardians of the Person and Estate of Xavier Brown,
be denied and dismissed, that it have and recover its costs and attorney’s fees herein laid out and

expended, and for all other just and proper relief to which it may be entitled.

Respectfully submitted,

HARDIN, JESSON & TERRY, PLC
P.O. Box 10127

Fort Smith, AR 72917-0127

Phone: (479) 452-2200
honea@hardinlaw.com
kdougherty@hardinlaw.com

By: “pif lin

Robert M. Honea
Arkansas Bar No. 83089
Kirkman T. Dougherty
Arkansas Bar No, 91133

ATTORNEYS FOR VALLEY BEHAVIORAL,
HEALTH SYSTEM, LLC
Case 2:20-cv-02109-PKH Document1-1 Filed 07/02/20 Page 24 of 29 PagelD #: 27

CERTIFICATE OF SERVICE

I, Robert M. Honea, one of the attorneys for Defendant Valley Behavioral, Health System,
LLC, do hereby certify that a true and correct copy of the above and foregoing pleading has been
served upon the following parties by depositing a copy of the same in the United States Postal
Mail Service, postage prepaid, addressed to:

Marcus L. Vaden
MARCUS VADEN, P.A.
P.O. Box 203

Conway, AR 72033

Mark J. Johnson

MARK J. JOHNSON.P.A.
P.O. Box 311

Paris, AR 72855

on this Diy of July, 2020. Wu Ye

Robert M. Honea

 
Case 2:20-cv-02109-PKH Document1-1 Filed 07/02/20 Page 25 of 29 PagelD #: 28

EXHIBIT

C,

 

IN THE CIRCUIT COURT OF SEBASTIAN COUNTY, ARKANSAS
FORT SMITH DISTRICT
CIVIL DIVISION VI

DAVID CORLEY and PAULA CORLEY, PLAINTIFFS
GUARDIANS OF THE PERSON AND
ESTATE OF XAVIER BROWN
V. CASE NO. CV-20-463
VALLEY BEHAVIORAL HEALTH DEFENDANTS

SYSTEM, LLC and ACADIA HEALTHCARE
COMPANY, INC.

ANSWER

Comes now the separate Defendant Acadia Healthcare Company, Inc. (“Acadia”), by and
through its attorneys, Hardin, Jesson & Terry, PLC, and for its Answer to the Plaintiffs’ Complaint,
states:

1. The allegations of paragraph 1 of the Complaint are admitted.

2. The allegations of the first two sentences of paragraph 2 of the Complaint are
admitted, The remaining allegations of paragraph 2 of the Complaint are denied.

3, Acadia admits that Xavier Brown was attending Valley’s therapeutic day treatment
program. All remaining allegations of paragraph 3 of the Complaint are denied

4, Acadia admits that venue and jurisdiction are proper in this court. All remaining

allegations of paragraph 4 of the Complaint are denied
Case 2:20-cv-02109-PKH Document1-1 Filed 07/02/20 Page 26 of 29 PagelD #: 29

5. Acadia admits that Valley provides mental health services. To the extent paragraph
5 of the Complaint reflects the paraphrasing of advertisements by Plaintiffs’ counsel, Acadia states
affirmatively that the advertisements speak for themselves. All remaining allegations of paragraph
5 of the Complaint are denied

6. The allegations of paragraph 6 of the Complaint are denied.

7. Acadia admits that the Plaintiffs made independent arrangements with The Area
Agency on Aging of Western Arkansas, Inc., for the transportation of Xavier Brown. All remaining
allegations of paragraph 7 of the Complaint are denied

8. The allegations of paragraph 8 of the Complaint are denied.

a, The allegations of paragraph 9 of the Complaint are denied.

10. The allegations of paragraph 10 of the Complaint are denied.

11. For its response to the allegations of paragraph 11 of the Complaint, Acadia adopts
and incorporates by reference paragraphs 1 through 10 above.

12. The allegations of paragraph 12 of the Complaint are denied.

13. The allegations of paragraph 13 of the Complaint are denied.

14. The allegations of paragraph 14 of the Complaint are denied.

15. For its response to the allegations of paragraph 15 of the Complaint, Acadia adopts
and incorporates by reference paragraphs 1 through 14 above.

16. Acadia admits that Valley received Medicaid benefits paid on behalf of Xavier
Brown. All remaining allegations of paragraph 16 of the Complaint are denied.

17. Acadia admits that Valley received Medicaid benefits paid on behalf of Xavier
Brown. All remaining allegations of paragraph 17 of the Complaint are denied.

18. ‘The allegations of paragraph 18 of the Complaint are denied.
Case 2:20-cv-02109-PKH Document1-1 Filed 07/02/20 Page 27 of 29 PagelD #: 30

19. For its response to the allegations of paragraph 19 of the Complaint, Acadia adopts
and incorporates by reference paragraphs | through 18 above.

20. The allegations of paragraph 20 of the Complaint are denied.

21. The allegations of paragraph 21 of the Complaint are denied.

22. Acadia denies all allegations and averments contained in the WHEREFORE or
Prayer for Relief clause of the Complaint and denies that Plaintiffs are entitled to any relief.

23. Pleading further and in the affirmative, Acadia asserts and alleges that the negligent
or intentional acts of Xavier Brown were the proximate cause of the damages claimed by the
Plaintiffs in this proceeding, and that Plaintiffs are therefore barred from any recovery.

24. Acadia denies that Plaintiffs are entitled to any damages.

25. Acadia denies all allegations contained in the Complaint not specifically admitted
herein.

26. Pleading further, and in the affirmative, Acadia asserts the defenses of intervening
cause, lack of standing, privity, and negligent or intentional acts of third parties over whom Acadia
exercised no dominion or control as complete and/or partial bars to any recovery by the Plaintiffs
herein.

27. Acadia affirmatively asserts that the claims against it fail to state a cause of action
upon which relief can be granted and that the Complaint should be dismissed as a matter of law.

28. Acadia affirmatively asserts that the Plaintiffs have failed to allege facts against it
and all claims should be dismissed pursuant to Rule 12(b)(6) of the Rules of Civil Procedure.

29, Pleading further and in the affirmative, and in accordance with the requirements of
Rule 9(h) of the Arkansas Rules of Civil Procedure, Acadia asserts and alleges that Xavier Brown

and Area Agency on Aging of Western Arkansas, Inc., its agents, servants, and employees,
Case 2:20-cv-02109-PKH Document1-1 Filed 07/02/20 Page 28 of 29 PagelD #: 31

specifically including, but not limited to, Jordan Byrd, are non-parties to whom fault can be
allocated, and hereby gives notice that it will seek to allocate fault to the foregoing parties. The
factual basis showing that the foregoing parties are at fault for the claims asserted by the Plaintiffs
in this proceeding are set forth in detail in the Cross Complaint filed by the Plaintiffs in Case No.
CV-16-551.

30. Acadia affirmatively asserts that the Complaint fails to comply with the
requirements of Rule 10(d) of the Arkansas Rules of Civil Procedure and must therefore be
dismissed.

WHEREFORE, the Defendant Acadia Healthcare Company, Inc., prays that the Complaint
of David Corley and Paula Corley, Guardians of the Person and Estate of Xavier Brown, be denied
and dismissed, that it have and recover its costs and attorney’s fees herein laid out and expended,

and for all other just and proper relief to which it may be entitled.

Respectfully submitted,

HARDIN, JESSON & TERRY, PLC
P.O. Box 10127

Fort Smith, AR 72917-0127

Phone: (479) 452-2200
honea@hardinlaw.com
kdougherty@hardinlaw.com

By: Yi W-—

Robert M. Honea
Arkansas Bar No. 83089

Kirkman T. Dougherty
Arkansas Bar No. 91133

ATTORNEYS FOR ACADIA HEALTHCARE
COMPANY, INC.
Case 2:20-cv-02109-PKH Document1-1 Filed 07/02/20 Page 29 of 29 PagelD #: 32

CERTIFICATE OF SERVICE

I, Robert M. Honea, one of the attorneys for Defendant Acadia Healthcare Company, Inc.,
do hereby certify that a true and correct copy of the above and foregoing pleading has been served
upon the following parties by depositing a copy of the same in the United States Postal Mail
Service, postage prepaid, addressed to:

Marcus L. Vaden
MARCUS VADEN, P.A.
P.O, Box 203

Conway, AR 72033

Mark J. Johnson

MARK J. JOHNSON.P.A.,
P.O, Box 311

Paris, AR 72855

a S fe ithh ——
eT July [fiwe—

Robert M. Honea
